DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8 September 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but foreign patent document #2 has not been considered.
The information disclosure statement filed 8 September 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but foreign patent document #2 has not been considered.

Claim Objection Warning
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 1, 3, 6, 7, 18, 20, and 21 are objected to because of the following informalities: 
Regarding claim 1, the meanings of the abbreviations "NAC," "NACA," and "LC-MS/MS" must be provided the first time they appear in the claim set. 
Regarding claims 3 and 7, the phrase "Liquid Chromatography/Triple Quadrupole Mass Spectroscopy" must be put into all lower-case letters.
Regarding claim 6, the word "or" before "250°C" must be changed to "of".
Regarding claim 7, the limitation "the sample" must be changed to "the biological sample." Moreover, in the last line of the claim, the period before "or di-NACA" must be changed to a comma.
Regarding claims 18 and 20, the phrase "the subject" must be changed to "the human subject."
Regarding claim 21, the limitation "diNACA" must be changed to "di-NACA" for consistency with claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The examiner respectfully reminds the Applicant that according to MPEP §2163: 

"2163.02.  Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).

(I)
Original independent claim 1 recites the following steps:
adding 2-chloro-1-methylpyridinium iodide (CMPI) to a biological sample suspected of having NAC or NACA to convert free thiols into stable thioethers; 
precipitating the protein in the [biological] sample; 
extracting the stable thioethers and separating into a first and a second extract; 
detecting the thioether derivatives from the first extract with LC-MS/MS; 
reducing from the second extract free thiols by adding tris(2-carboxyethyl)phosphine (TCEP) followed by converting to stable thioethers with CMPI; 
detecting the disulfides reduced to free thioether derivatives from the second extract with LC-MS/MS;

Original independent claim 7 recites analogous limitations. 
Regarding claim interpretation, the listed order of the steps, by itself, does not require the steps be performed in that order. 
The indefinite step of "precipitating the protein in the sample" is found verbatim in original claims 1 and 7 and in the specification ([0010] and [0011] of published specification).
However, the detailed description and working examples of the original description do not describe a step of precipitating protein in the biological sample. Instead, the original disclosure instead teaches two distinct protein precipitation steps, neither of which can reasonably be interpreted as being carried out in a biological sample. The working example of the specification is reproduced in part below, with added bolding ([0032]-[0035]):
Blood collection. Whole blood was collected in K2EDTA blood collection tubes and immediately uncapped to allow 1.5 M aqueous CMPI solution (1% by nominal collection volume) to be added. The tubes were recapped, gently mixed by inversion, and allowed to react for 10 minutes at room temperature before the plasma was harvested. There was no distinction in the extent of hemolysis from added CMPI solution compared to adding water.
Extraction procedure. A 25 µL aliquot of calibration standard, QC sample, control, or unknown sample was mixed with 5.0 µL CMPI (60 mM) and 25.0 µL internal standard solution in a 1.2 mL microtiter plate (plate #1) and allowed to react at room temperature for approximately 10 minutes to allow derivatization of the internal standards. 50.0 µL of 100 mM ammonium bicarbonate was then added to each sample well and the plate was briefly vortexed and centrifuged.
A 50 µL aliquot from each well was transferred to a new plate (#2), to which 5.0 µL CMPI (60 mM) and 5.0 µL TCEP (60 mM) were immediately added. Plate #2 was vortexed and briefly centrifuged, then allowed to react at room temperature for 30 minutes to reduce any disulfides and convert the resulting thiols to protected thioethers.
Acetonitrile (500 µL) was then added to each well of plates #1 and #2 to precipitate proteins. The wells were covered with a capmat and shaken vigorously for 1 minute and then centrifuged for 2 minutes at 1500 ref. From both plates #1 and #2, the Tomtec handler transferred 50 µL of supernatant to new plates #3 and #4, respectively, already containing 300 µL water:acetonitrile (25:75). The plates were mixed by repetitive aspiration using the Tomtec and then sealed for injection. Plate #3 was injected to measure free NAC and NACA, whereas plate #4 was injected to assess total NAC and NACA concentrations.

The first protein precipitation step of the working example is adding 500 µL of acetonitrile to a well in plate #1, and the second protein precipitation step of the working example is adding 500 µL of acetonitrile to a well in plate #2. Regarding the first precipitation step in a well in plate #1, the following steps were performed in sequence:
(1) a 25 µL aliquot of unknown sample was mixed with 5.0 µL CMPI, and 25.0 µL internal standard solution and allowed to react;
(2) 50.0 µL of 100 mM ammonium bicarbonate was added and the plate #3 was briefly vortexed and centrifuged;
(3) a 50 µL aliquot was removed from the well; and
(4) 500 µL of acetonitrile was added to precipitate protein.

The composition of the well in plate #1 before the start of first precipitating step (4) is only 23.8% v/v of the unknown sample (25 µL out of 105 µL total). Regarding the second protein precipitation step, and the well in plate #2 before the start of the second precipitating step has an even lower v/v percentage of the unknown sample. Therefore, neither mixture subjected to a precipitation step can reasonably be described as a biological sample.  
Accordingly, the claimed step of "precipitating the protein in the [biological] sample" does not comply with the written description requirement. Applicant did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

(II)
Original independent claim 1 recites the following steps:
adding 2-chloro-1-methylpyridinium iodide (CMPI) to a biological sample suspected of having NAC or NACA to convert free thiols into stable thioethers; 
precipitating the protein in the sample; 
extracting the stable thioethers and separating [a resulting extract] into a first and a second extract; 
detecting the thioether derivatives from the first extract with LC-MS/MS; 
reducing from the second extract free thiols by adding tris(2-carboxyethyl)phosphine (TCEP) followed by converting to stable thioethers with CMPI; 
detecting the disulfides reduced to free thioether derivatives from the second extract with LC-MS/MS;

Original independent claim 7 recites analogous limitations. 
Regarding claim interpretation, because the claim recites a "precipitating" step and an "extracting" step, distinct actions must respectively satisfy the distinct steps. Regarding the meaning of the "extracting" or "extract," because the specification does not provide a special definition, these terms are interpreted according to their ordinary and customary meaning. Regarding the meaning of "extraction," the IUPAC teaches that "Distribution and partition are often used as synonyms for the general phenomenon of extraction where appropriate."
The indefinite step of "extracting the stable thioethers and separating into a first and a second extract" is found verbatim in original claims 1 and 7 and in the specification ([0010] and [0011] of published specification).
However, the working example of the original description does not describe (i) separating the result of an extraction step into two aliquots for respective LC-MS/MS testing, or (ii) an extraction step that is in addition to a protein precipitation step. The working example of the specification is reproduced in part below, with added bolding ([0032]-[0035]):
Blood collection. Whole blood was collected in K2EDTA blood collection tubes and immediately uncapped to allow 1.5 M aqueous CMPI solution (1% by nominal collection volume) to be added. The tubes were recapped, gently mixed by inversion, and allowed to react for 10 minutes at room temperature before the plasma was harvested. There was no distinction in the extent of hemolysis from added CMPI solution compared to adding water.
Extraction procedure. A 25 µL aliquot of calibration standard, QC sample, control, or unknown sample was mixed with 5.0 µL CMPI (60 mM) and 25.0 µL internal standard solution in a 1.2 mL microtiter plate (plate #1) and allowed to react at room temperature for approximately 10 minutes to allow derivatization of the internal standards. 50.0 µL of 100 mM ammonium bicarbonate was then added to each sample well and the plate was briefly vortexed and centrifuged.
A 50 µL aliquot from each well was transferred to a new plate (#2), to which 5.0 µL CMPI (60 mM) and 5.0 µL TCEP (60 mM) were immediately added. Plate #2 was vortexed and briefly centrifuged, then allowed to react at room temperature for 30 minutes to reduce any disulfides and convert the resulting thiols to protected thioethers.
Acetonitrile (500 µL) was then added to each well of plates #1 and #2 to precipitate proteins. The wells were covered with a capmat and shaken vigorously for 1 minute and then centrifuged for 2 minutes at 1500 ref. From both plates #1 and #2, the Tomtec handler transferred 50 µL of supernatant to new plates #3 and #4, respectively, already containing 300 µL water:acetonitrile (25:75). The plates were mixed by repetitive aspiration using the Tomtec and then sealed for injection. Plate #3 was injected to measure free NAC and NACA, whereas plate #4 was injected to assess total NAC and NACA concentrations.
In the above working example, a step of separating something into a first aliquot and a second aliquot for respective LC-MS/MS analysis is performed via transfer of a 50 µL aliquot from plate #1 to plate #2 after addition of 100 mM ammonium bicarbonate, vortexing, and centrifuging. This separation step is not the result of an "extracting" step, nor are the first and second aliquots a first and second "extract." The step of diluting an aqueous reaction mixture with 100 mM [aqueous] ammonium bicarbonate is not an apportionment between two phases or any other partition, and therefore is not an extraction according to the ordinary and customary meaning of the word.
In contrast, the subsequent step of adding 500 µL of acetonitrile to respective wells in plates #1 and #2, shaking, centrifuging, and transferring supernatant can be reasonably interpreted as an extraction step. Partitioning is involving in removing an aliquot of the supernatant because it results in separation of the removed supernatant from precipitated protein. However, the subsequent step of adding 500 µL of acetonitrile does not qualify as the claimed "extracting" step because (i) the result is not split into two aliquots, each of which is tested by LC-MS/MS, and (ii) the step of adding 500 µL of acetonitrile is not distinct from and in addition to protein precipitation.
Accordingly, the claimed step of "extracting the stable thioethers and separating into a first and a second extract" does not comply with the written description requirement. Applicant did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Independent claim 1 recites a step of adding 2-chloro-1-methylpyridinium iodide (CMPI) to a biological sample to convert free thiols into stable thioethers and a step of "reducing from the second extract free thiols by adding tris(2-carboxyethyl)phosphine (TCEP) followed by converting to stable thioethers with CMPI."
Dependent claim 5 recites that the method further comprises "the step of optimizing the thiol and disulfide measurements by acidifying the [biological] sample prior to adding CPMI."
(B) The nature of the invention.
The disclosed invention is directed to detecting free (reduced) and total (reduced and oxidized) forms of N-acetyl-L-cysteine (NAC) and N-acetylcysteine amide (NACA) in a biological sample using 2-chloro-1-methylpyridinium iodide (CMPI) as a derivatization reagent.
(C) The state of the prior art.
The prior art of Sypniewski ("Ion-pair high-performance liquid chromatography of cysteine and metabolically related compounds in the form of their S-pyridinium derivatives," Journal of Chromatography A, 1994) discloses CPMI as a derivatization reagent for the detection of thiol compounds including N-acetyl-L-cysteine (ACSH). Sypniewski studied derivative formation in buffers with pH ranging from 7 to 10, and found that "the recoveries reach a maximum after 5 min in the pH range 8.1-9.0, but at lower pH the reaction is slower" (page 324). Sypniewski further discloses that the rates of 2-CMPI derivative formation is slower for N-acetyl-L-cysteine (ACSH) than for the other biological thiols tested (Fig. 3c; page 325, second para.). 
The prior art of Kaniowska (Determination of Reduced Sulfur Compounds in the Aquatic Environment by High-Performance Liquid Chromatography and Capillary Electrophoresis, 1998) discloses CPMI as a derivatization reagent for the detection of reduced sulfur compounds including N-acetyl-L-cysteine (ACSH). Kaniowska teaches that a protocol should allow for the fixation of a variety of reduced sulfur compounds to prevent their reactions during storage and sample preparation (page 10, penultimate para.), a derivatization pH of 8.1 (page 12, section 4.3), and that the method is suitable for preserving samples in the field by derivatization for a later laboratory assay (pages 20-21). Kaniowska discloses acidification of the reaction mixture after completion of the reaction (page 12, section 4.3), not before addition of CPMI.
The post-dated art of King ("Quantitation of free and total N-acetylcysteine amide and its metabolite N-acetylcysteine in human plasma using derivatization and electrospray LC-MS/MS," Journal of Chromatography B, 23 January 2019) appears to be co-authored by the two joint inventors. King teaches "To trap and stabilize reduced NACA and NAC at the time of collection, whole blood was immediately treated with 2-chloro-1-methylpyridinium iodide (CMPI) to convert free thiols to 1-methylpyridinyl thioether derivatives" (abstract; bolding added).
(D) The level of one of ordinary skill.
One of ordinary skill in the art would understand, based on the teaching of the prior art, that while thiols are slower to oxidize at lower pH, they are also slower to undergo reaction with CMPI at lower pH. Accordingly, one of ordinary skill in the art, based on the teaching of the disclosure and prior art, would expect that a step of acidifying the biological sample prior to adding CPMI, would not result in an immediate conversion of reduced thiols to stable thioethers. One of ordinary skill in the art would not expect this step to result in an optimization of reaction conditions such that all thiols are masked quickly, as taught by the instant specification ([0007] of published application).
(E) The level of predictability in the art.
The level of predictability in the art of organic chemistry depends on the chemical similarities of the compounds being compared.
(F) The amount of direction provided by the inventor.
The specification does not provide a detailed explanation regarding how to carry out a step of acidifying a biological sample prior to adding CPMI. Instead, the specification teaches the following as a recommended profile, which does not involve an acidification step ([0055] of published application):
The recommended procedure for blood sampling thus entailed: (1) Collection in chilled K2EDTA blood collection tube; (2) Immediate uncapping of the tube and addition of 1.5 M aqueous CMPI (add 1% by volume; for a 3 mL tube add 30 .mu.L); (3) Recapping, gentle mixing, and placement on wet ice for up to 1 hour; and (4) Centrifugation and transfer of the plasma to a storage tube, to be frozen.

Likewise, the specification teaches "In the method of the present invention, free thiols are converted to stable thioethers at the time of blood collection using 2-chloro-1-methylpyridinium iodide (CMPI) as a derivatizing reagent (FIG. 1); this step prevents oxidative losses of the thiols immediately after collection" ([0022]), and "The proposed method immediately converts reduced thiols to a charged thioether" ([0062]).
Regarding the meaning of optimization, the specification teaches "The reaction conditions must be optimized to mask all thiols quickly, or else some thiols may be partially converted to disulfides and cause inaccurate ratio measurements" ([0007]).
(G) The existence of working examples.
The specification provides no working example of first acidifying a biological sample and then adding CMPI. Instead, the specification provides the following working example: "Whole blood was collected in K2EDTA blood collection tubes and immediately uncapped to allow 1.5 M aqueous CMPI solution (1% by nominal collection volume) to be added" ([0032]). 
The specification also discloses a working example of using formic acid to stabilize spiking solutions for a week ([0027], [0044]). The spiking solutions are not biological samples or treated as such.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Given the lack of teaching by the instant disclosure and the prior art of a step of optimizing thiol and disulfide measurements by acidifying biological sample prior to adding CPMI, it would require undue experimentation to use the invention based on the content of the disclosure.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 7 recite the limitation "the protein." There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 5 recite the limitation "the sample." Claim 2 recites the limitation "the biological sample." There is insufficient antecedent basis for these limitations because claim 1 previously introduces both "a biological sample" and "a biological sample suspected of having NAC or NACA."
Claims 1 and 7 recite the limitation "extracting the stable thioethers and separating into a first and a second extract." There appears to be an object missing after "separating." (Separating what?)
Claims 1 and 7 recite the limitation "the thioether derivatives." There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 7 recite the limitation "reducing from the second extract free thiols." This limitation does not appear to be grammatically correct (reducing from?) and its meaning is unclear in view of the specification. The disclosure teaches a step of reducing disulfides by adding TCEP to form free thiols (see Fig. 2), not reducing free thiols by adding TCEP.
Claims 1 and 7 recite the limitation "followed by converting to stable thioethers with CMPI." There appears to be an object missing after "converting." (Converting what?)
Claims 1 and 7 recite the limitation "the disulfides reduced to free thioether derivatives." There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 7 recite the limitation "calculating from the LC-MS/MS… of the first and second extracts…." It is unclear what is meant by calculating from chromatography or spectroscopy, as opposed to calculating from result(s)/data generated from chromatography or spectroscopy.
Claims 1 and 7 recite the limitation "the… TCEP of the first and second extracts." There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 7 recite the limitation "calculating from the… TCEP of the first and second extracts…." The intended meaning of this limitation is completely unclear.
Claims 1 and 7 recite the limitation "calculating …a free and a total sample NAC or NACA." This limitation is grammatically incorrect. There appears to be word(s) missing such as "concentration of".
Claim 4 recites the limitation "the results." There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "wherein the results provide total assay measures a sum of free plus oxidized NAC or NACA." This limitation is grammatically incorrect and its meaning is unclear.
Claim 5 recites the limitations "the step of optimizing" and "the thiol and disulfide measurements." There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitations "the step of performing" and "the ionization." There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "measuring by Liquid Chromatography/Triple Quadrupole Mass Spectroscopy (LC-MS/MS)." The limitation "Liquid Chromatography/Triple Quadrupole Mass Spectroscopy" is a narrower statement of the broader limitation "LC-MS/MS." A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 recites the limitation "the biological sample suspected of having NAC or NACA." There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation "measuring … the levels of total NAC, NACA, or di-NACA" in lines 2-3, and the claim also recites "calculating … a free and a total sample NAC, NACA. or di-NACA," which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of applying prior art, the limitation in lines 2-3 is interpreted as "measuring a free level and total level of NAC, NACA, or di-NACA."
Dependent claims 9 and 10 recite the limitation "the human subject is determined to be at risk of developing retinitis pigmentosa or a disorder associated with the eye." Dependent claim 12 recites the limitation "calculating the risk or rate of the human subject developing retinitis pigmentosa or a disorder associated with the eye." Dependent claim 13 recites the limitation "the calculated risk or rate of developing retinitis pigmentosa or a disorder associated with the eye." Dependent claim 14 recites the limitation "compiling the calculations of the risk or rate of developing retinitis pigmentosa or a disorder associated with the eye." Dependent claim 19 recites "wherein the human subject has not been diagnosed with retinitis pigmentosa or a disorder associated with the eye." These limitations in the dependent claims either clearly contradict or appear to contradict the limitation of independent claim 7 regarding "a human subject having retinitis pigmentosa, age-related macular degeneration, diabetic retinopathy, myopia, high myopia, Fuchs' dystrophy, diabetic macular edema (DME), geographic atrophy, Stargardt's disease, cataracts, or retinal vein occlusion (RVO)." All of the listed conditions of claim 7 at least quality as a disorder associated with the eye. A risk of developing retinitis pigmentosa or a disorder associated with the eye (claims 9, 10, and 12-14) means that the human subject does not yet have retinitis pigmentosa or a disorder associated with the eye. A rate of developing retinitis pigmentosa or a disorder associated with the eye (claims 12-14) strongly implies that the human subject does not yet have retinitis pigmentosa or a disorder associated with the eye. A human subject that has not been diagnosed with retinitis pigmentosa or a disorder associated with the eye (claim 19) implies that the human subject does not have retinitis pigmentosa or a disorder associated with the eye.
Claim 11 recites the limitation "wherein the human subject is determined to be at risk of developing complications from retinitis pigmentosa or a disorder associated with the eye." It is unclear whether the second choice of risk is (i) "a disorder associated with the eye" or (ii) "complications from…a disorder associated with the eye." For purposes of evaluating the claim under 35 USC 112(d) and against the prior art, the claim is interpreted as "wherein the human subject is determined to be at risk of developing complications from retinitis pigmentosa or at risk of developing complications from a disorder associated with the eye."
Claim 13 recites the limitation "the calculated risk or rate of developing retinitis pigmentosa or a disorder associated with the eye." There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the calculations." There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the plasma sample." There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 10, and 12-19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form failing to include all the limitations of the claim upon which it depends.  
Independent claim 7 recites "a human subject having retinitis pigmentosa, age-related macular degeneration, diabetic retinopathy, myopia, high myopia, Fuchs' dystrophy, diabetic macular edema (DME), geographic atrophy, Stargardt's disease, cataracts, or retinal vein occlusion (RVO)." All of the listed conditions of claim 7 quality as a disorder associated with the eye. 
Dependent claims 9 and 10 recite the limitation "the human subject is determined to be at risk of developing retinitis pigmentosa or a disorder associated with the eye." 
Dependent claim 12 recites the limitation "calculating the risk or rate of the human subject developing retinitis pigmentosa or a disorder associated with the eye." 
Dependent claim 13 recites the limitation "the calculated risk or rate of developing retinitis pigmentosa or a disorder associated with the eye." 
Dependent claim 14 recites the limitation "compiling the calculations of the risk or rate of developing retinitis pigmentosa or a disorder associated with the eye." 
Dependent claim 19 recites "wherein the human subject has not been diagnosed with retinitis pigmentosa or a disorder associated with the eye." 
A risk of developing retinitis pigmentosa or a disorder associated with the eye (claims 9, 10, and 12-14) means that the human subject does not yet have retinitis pigmentosa or a disorder associated with the eye. 
A rate of developing retinitis pigmentosa or a disorder associated with the eye (claims 12-14) strongly implies that the human subject does not yet have retinitis pigmentosa or a disorder associated with the eye. 
A human subject that has not been diagnosed with retinitis pigmentosa or a disorder associated with the eye (claim 19) implies that the human subject does not have retinitis pigmentosa or a disorder associated with the eye.
Accordingly, dependent claims 9, 10, and 12-19 do not clearly include all of the limitations of claim 7, specifically that the human subject has retinitis pigmentosa, age-related macular degeneration, diabetic retinopathy, myopia, high myopia, Fuchs' dystrophy, diabetic macular edema (DME), geographic atrophy, Stargardt's disease, cataracts, or retinal vein occlusion (RVO).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner's Comment on the Prior Art
The prior art of record does not disclose all of the limitations of claims 1 and 7, specifically the limitations that are highlighted in parts I and II of the rejections under 35 USC 112(a) regarding the written description requirement. 
The prior art of Campochiaro (US 2019/0151271) is directed to compositions and methods for treating an eye disease. Campochiaro teaches analysis of total NACA and NAC in "retina, aqueous, vitreous and plasma" via "derivatization, protein precipitation extraction, and LC-MS/MS instrumental analysis" using a reducing reagent and CMPI ([0028]). This reference has a common joint inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The prior art of Sypniewski ("Ion-pair high-performance liquid chromatography of cysteine and metabolically related compounds in the form of their S-pyridinium derivatives," Journal of Chromatography A, 1994) discloses CPMI as a derivatization reagent for the detection of thiol compounds including N-acetyl-L-cysteine (ACSH). Sypniewski suggests separate detections of free thiol and of disulfides in parallel runs via use of a reductant such as tri-n-butylphosphine for the detection of disulfides (page 329, left col., last full para.).
The prior art of Kuśmierek ("Ultraviolet derivatization of low-molecular-mass thiols for high performance liquid chromatography and capillary electrophoresis analysis," Journal of Chromatography B, 2011; IDS) reviews ultraviolet derivatization of low-molecular-mass thiols for HPLC, including N-acetylcysteine (NAcCys) and 2-halopyridium salts for derivatization of thiols. Kuśmierek teaches advantages of TCEP over tributylphosphine as a reducing reagent for measuring total thiol content (page 298, left col., penult. para.).
The prior art of Huang ("Use of isotope differential derivatization for simultaneous determination of thiols and oxidized thiols by liquid chromatography tandem mass spectrometry," Analytical Biochemistry 2011) discloses the separate measurement of N-acetylcysteine (Nac) and oxidized N-acetylcysteine (Nac)2 via HPLC-ESI-MS/MS using a bromoacetonylquinolinium bromide derivatization reagent for both measurements and using TCEP for the latter measurement. Huang teaches that the permanent positive charge of the label leads to high sensitivity of MS detection (page 160, first col., penult. para.). Huang discloses dividing a urine sample into two parts, separately derivatizing each part (after adding TCEP to the second part), adding acetonitrile to each reaction mixture, and subjecting respective supernatants formed from the two reaction mixtures to HPLC-ESI-MS/MS (page 162, second full para.). Huang teaches that the method may be meaningful for diagnosis, monitoring the progression, and evaluating the efficacy of treatment of diseases such as age-related macular degeneration (page 166, last sentence).
The prior art of Alwael ("Development of a rapid and sensitive method for determination of cysteine/cystine ratio in chemically defined media," Journal of Chromatography A, 2010) discloses RPLC–MS analysis of cysteine in a first aliquot via derivatization with 2-chloro-1-methylquinolinium tetrafluoroborate (CMQT) and RPLC–MS analysis of cystine (disulfide) in a second aliquot via reduction with TCEP followed by derivatization with CMQT (page 3865).
The prior art of the Australian New Zealand Clinical Trials Registry ACTRN12617000911392p (Trial at Registration, 21 June 2017) discloses a study of the drug N acetylcysteine amide (NACA) in the context of retinitis pigmentosa (RP) (page 2) and a step of determining levels of its metabolite N-acetylcysteine in both drug- and placebo-treated subjects (page 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797